PER CURIAM.
Petitioner is hereby granted a belated appeal of the December 4, 2009, judgment and sentence in Escambia County Circuit Court case number 2008-CF-006276-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*1131point counsel to represent petitioner on appeal.
PETITION GRANTED.
WEBSTER, ROWE and MARSTILLER, JJ., concur.